Catron, Ch. J.
(dissentiente.) I view this cause set-tied by the decision of Marshall as administrator of John Childress against Perry Cohea, decided by this court at Columbia, in 1823. Samuel B. Marshall and Elizabeth Childress, in 1819, were appointed administrator and ad-ministratrix of the goods, &c. of J. Childress, deceased. Suit in their names was brought in the Maury county court, in their representative character, against Perry Cohea, on a contract for the sale of lands made between John Childress and Cohea. In 1822, pending the suit, Elizabeth Childress died, and the suit stood in the name of Samuel B. Marshall. In the fall of 1822, said Marshall resigned his administration to the Davidson county court, where granted, and John Catron was appointed in his stead., This was by consent. It was then moved, on the new letters granted to Catron, to prosecute the suit against Cohea in his (Catron’s) name, and a cross motion was made to abate it. The county court abated the suit, and entered judgment that the defendant go hence. An appeal was prosecuted to the circuit court, where the judgment was affirmed; and an appeal in error was prosecuted to the supreme court, which decided that the administration granted to Catron was merely void, because Marshall had no power to resign-at his own election, and, consequently, the county court had no jurisdiction to appoint a second administrator, there being one vested with the trust and title to the property. Brown, Judge, delivered the opinion of the court.
Decree reversed.